         Case 1:18-mc-00015-JRH Document 1 Filed 10/17/18 Page 1 of 2
                                                                                        FIL.ED
                                                                               U S DISTRICT COURl
                                                                                    AUGUSTA DIV.
                      IN THE UNITED STATES DISTRICT COXJRT
                   FOR THE SOUTHERN DISTRICT OF GEORGIA                        ontonPT \^ PM        05
                                      AUGUSTA DIVISION


                                                                               CLERK—
IN RE:     DISPOSAL OF PERSONAL              )                                     SU.uiv...
           PROPERTY                          )      MISC CASE NO.:


                                            '               Mcl 18-00
                                           ORDER


      The Court has considered the Guide to Judiciary Policy, Vol.

16, Ch. 5, and specifically Section 580.00 through Section 580.70

thereof.        The    Court        has    attended    an     inspection       of    property

presently stored in a room designated for such purposes within the

Augusta     United         States     Courthouse      (basement),        along      with     the

Supervising Deputy Clerk and the Supervising Probation Officer of

the   Augusta     Division.           It    appears   that     there     are   a    number     of

articles    stored         in   the    basement       areas      which   comprise       excess

property and which              have nominal or        no     value to the government

because they are obsolete, broken, or damaged to the extent that

repairs    would      exceed       any realistic expectation              of     value.        It

appears further that these items have no utility to the government,

nor   do   they   have       any    intrinsic       value   as    antique      furniture       or

desirability for use in other branches of government.

      Pursuant        to    Section        580.20   aforementioned,         IT     IS   HEREBY

ORDERED that the Supervising Deputy Clerk of the Augusta Division

is hereby designated as disposal officer and shall submit to the
        Case 1:18-mc-00015-JRH Document 1 Filed 10/17/18 Page 2 of 2



Court a list of items to be disposed of ''by determination," which

list    shall,   to   the   extent   practicable,   contain   any    and   all

inventory   numbers    previously    assigned   to such   property     by the

Clerk, the Department of Computer Services, or the United States

Probation Office. Together with such lists the disposal officer

shall provide photographs of such property.

       After submission of the list aforementioned and approval by

the    Court, the items contained in       such list may be abandoned,

destroyed, recycled, or given to any non-profit organization which

may have an interest therein.

       IT IS FURTHER ORDERED that        government funds shall not be

utilized in the further movement of any items to be disposed of

hereunder and that any necessary movement of articles shall be

accomplished by the entity desiring to acquire them.

       ORDER ENTERED this 77-^ day of                         _, 2018, at
Augusta, Georgia.




                                /     J. RAIipM. HALL, CHIEF JUDGE
                                      UNITED STATES DISTRICT COURT
                                     SOUTHERN   DISTRICT OF GEORGIA
